Taylor v Birdsong (2019 NY Slip Op 01915)





Taylor v Birdsong


2019 NY Slip Op 01915


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


215 CA 18-01180

[*1]TAMAICA M. TAYLOR, PLAINTIFF-APPELLANT,
vMARCIA A. BIRDSONG, DEFENDANT, AND DAVID L. VANGALIO, DEFENDANT-RESPONDENT. 


FRANK S. FALZONE, BUFFALO (LOUIS ROSADO OF COUNSEL), FOR PLAINTIFF-APPELLANT.
BARTH, SULLIVAN BEHR, BUFFALO (PHILIP C. BARTH, III, OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Chimes, J.), entered March 3, 2016. The judgment, inter alia, dismissed the complaint against defendant David L. Vangalio and awarded said defendant costs and disbursements. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court